Case 1:18-cv-00448-DKW-WRP Document 105-3 Filed 01/22/20 Page 1 of 14   PageID #:
                                    3811




                    EXHIBIT 1
   Case 1:18-cv-00448-DKW-WRP Document 105-3 Filed 01/22/20 Page 2 of 14                           PageID #:
                                       3812

Tess Tynan

From:                             Michael Greenspon <mcg@mauinetworks.com>
Sent:                             Monday, December 23, 2019 2:16 PM
To:                               Maile Miller; Terry O'Toole
Subject:                          Re: Meet and Confer tomorrow
Attachments:                      121204 rosen depo ntc.pdf



Aloha Maile, and Terry -- good conferring with you last Friday.

Attached is a copy of the notice of my deposition set for January 15, 2020 at 9:00am on Maui. You are invited
to attend and participate since the subject matter regarding damages is substantially the same as what you are
seeking via a separate deposition. Since I won't be willing to answer the same questions twice, this would be
your best opportunity to obtain my deposition.

Please let me know the result of your discussions with AIG and also please return a signed copy of the NDA
regarding production of my records.

Thanks

Michael Greenspon



On 12/19/19 8:25 PM, Michael Greenspon wrote:

         Maile, to address your requests, inline --

         On 12/19/19 6:30 PM, Maile Miller wrote:
                Michael,

                Ahead of tomorrow’s call, below is the list of documents that we are immediately
                seeking and would like to specifically discuss:

                    •   Request No. 5: The “confidential business records” submitted in support
                        of the Default Judgment in the underlying Prommis State Action (CIV 14-
                        1-00182).
         As soon as you sign and return the form of QPO/NDA I can produce these to you. To address the
         only substantive objection I saw to the form of QPO, the idea is that you as counsel are given
         two serialized hard copies for your review or that of your expert or client. Each natural person
         with access must first sign and return the form of NDA certification to me. If for some reason
         you need more than two copies, just let me know, provide a copy of the NDA certification for the
         extra person, and I will provide you an additional serial numbered set of hard copy documents.
         Thus, you do not need to (and may not) digitize, transmit or duplicate the documents. You can
         simply express mail them to the extra recipient that has signed the certification for review, and
         then return them at the conclusion of the action.



                                                         1                               EXHIBIT 1
Case 1:18-cv-00448-DKW-WRP Document 105-3 Filed 01/22/20 Page 3 of 14 PageID #:
                                             3813
            • Requests 9-14: Communications you’ve had with Cal-Western, Prommis
               Holdings, Prommis Solutions Holdings Corp., trustees of the bankruptcy
               action, John DeGroote, and/or National Registered Agents, Inc.
   This is a very broad a request spanning potentially more than ten years and I don't understand
   specifically what you are seeking or why. The relevant communications as to each of these
   persons/entities are already of record.

              •   Request No. 4: any written discovery produced in the Prommis State
                  Action that was not filed or otherwise submitted to the Court.
   This is an even broader request and so I don't understand what specific documents, with what
   persons/entities, you are seeking or why. You can look through the docket and the record at each
   of the various requests for written discovery and specify the particular recipient and/or
   documents, in addition to the more than 190 exhibits on the exhibits list that you already have
   access to.

              •   Request Nos. 1&2: Documents filed and/or produced during discovery in
                  the related actions (including but not limited to 1CC-XX-XXXXXXX/2CC-17-
                  1-000090; 2CC-14-1-0395; 2CC-14-1-0000560; 2CC-14-1-000379; 2CC-
                  19-100092)
   This is an enormously broad request spanning ten years of litigation in multiple cases that is
   probably irrelevant to this coverage action. Much of the material discovery in those cases is of
   record in those cases so you can obtain those documents yourselves. Probably look at the
   answers to the pleadings, the motions to compel and the dispositive motions and let me know
   what specific documents you are seeking.

              •   Request Nos. 7&8: Documents filed and/or produced in the bankruptcy
                  action (including but not limited to Case No.13-10551 (BLS))
   There were well over a thousand documents filed in the Prommis bankruptcy proceedings,
   comparatively few of which I ever downloaded or saved. You can download all of them directly
   from PACER. To the extent "and/or produced" refers to any discovery I obtained in the Prommis
   bankruptcy action, I did not obtain any written discovery in that proceeding.

   Notwithstanding the foregoing, as soon as you sign the NDA and we agree on what specific
   documents you are seeking and why, I will produce these materials to you, and provided you also
   produce all of the materials sought from your client.

   If you want to continue our conference until next week to allow you to review the foregoing,
   that's fine. Judge Porter allowed us until December 27. Otherwise, please call me at
   510.502.2503 tomorrow at 10:am to discuss.

   Michael Greenspon


          Thank you,
          Maile

          Maile Miller
          Attorney at Law
                                                    2
Case 1:18-cv-00448-DKW-WRP Document 105-3 Filed 01/22/20 Page 4 of 14   PageID #:
                                    3814

        Starn O'Toole Marcus & Fisher
        A Law Corporation
        Pacific Guardian Center, Makai Tower
        733 Bishop Street, Suite 1900
        Honolulu, HI 96813
        Email: mmiller@starnlaw.com
        Telephone: (808) 537-6100
        Facsimile: (808) 537-5434
        Website: www.starnlaw.com

        NOTICE TO RECIPIENT: THIS E-MAIL IS MEANT FOR ONLY THE
        INTENDED RECIPIENT(S) OF THE TRANSMISSION, AND MAY BE A
        CONFIDENTIAL COMMUNICATION PRIVILEGED AND/OR OTHERWISE
        PROTECTED BY LAW. UNLESS AN ENGAGEMENT AGREEMENT IS
        SIGNED BY OUR FIRM AND THE RECIPIENT, THIS E-MAIL SHALL NOT
        CREATE AN ATTORNEY CLIENT RELATIONSHIP BETWEEN OUR FIRM
        AND THE RECIPIENT. IF YOU RECEIVED THIS E-MAIL IN ERROR, ANY
        REVIEW, USE, DISTRIBUTION, OR COPYING OF THIS E-MAIL IS
        STRICTLY PROHIBITED. PLEASE NOTIFY US IMMEDIATELY OF THE
        ERROR BY RETURN E-MAIL AND PLEASE DELETE THIS MESSAGE
        AND ANY COPIES THEREOF. THANK YOU IN ADVANCE FOR YOUR
        COOPERATION.




                                               3
Case 1:18-cv-00448-DKW-WRP Document 105-3 Filed 01/22/20 Page 5 of 14          PageID #:
                                    3815



  DAVID B. ROSEN (Attorney ID No. 7152)
  LAW OFFICE OF DAVID B. ROSEN, ALC
  1001 Bishop Street, Suite 988                                       Electronically Filed
  Honolulu, HI 96813                                                  SECOND CIRCUIT
  Telephone: (808) 523-9393                                           2CC141000395
  E-mail: DRosen@rosenlawhawaii.com                                   04-DEC-2019
                                                                      11:20 AM
  Attorney for Defendants DAVID B. ROSEN, ESQ.
  and THE LAW OFFICE OF DAVID B. ROSEN, ALC

                  IN THE CIRCUIT COURT OF THE SECOND CIRCUIT

                                   STATE OF HAWAII

    DEUTSCHE BANK NATIONAL TRUST               CIVIL NO. 14-1-0395 (2) (PTC)
    COMPANY, AS TRUSTEE OF THE                 CIVIL NO. 14-1-0560 (2) (PTC)
    RESIDENTIAL ASSET SECURITIZATION           [CONSOLIDATED]
    TRUST 2006-A8, MORTGAGE PASS-
    THROUGH CERTIFICATES SERIES 2006-          DEFENDANTS DAVID B. ROSEN, ESQ.
    H UNDER THE POOLING AND                    AND THE LAW OFFICE OF DAVID B.
    SERVICING AGREEMENT DATED JUNE             ROSEN, ALC’S NOTICE OF TAKING
    1, 2006,                                   DEPOSITION UPON ORAL
                                               EXAMINATION OF COUNTERCLAIM
                Plaintiff,                     AND THIRD-PARTY PLAINTIFF
                                               MICHAEL C. GREENSPON;
          v.                                   EXHIBIT A; CERTIFICATE OF
                                               SERVICE
    MICHAEL C. GREENSPON; and DOES 1
    through 10, inclusive,

                Defendants.

                                               TIME AND PLACE OF DEPOSITION:
    MICHAEL C. GREENSPON,                      DATE:     January 15, 2020
                                               TIME:     9:00 a.m.
                Counterclaim and Third-Party   PLACE:    223 W Vineyard St.,
                Plaintiff,                               Wailuku, HI 96793

          v.
                                                PARTY TO BE EXAMINED:
    DEUTSCHE BANK NATIONAL TRUST               NAME:    MICHAEL C. GREENSPON
    COMPANY,                                   ADDRESS: 90 Laa Kea Place,
                                                        Haiku, Hawaii 96708
                Counterclaim Defendant,

          and
Case 1:18-cv-00448-DKW-WRP Document 105-3 Filed 01/22/20 Page 6 of 14                   PageID #:
                                    3816



    OCWEN LOAN SERVICING LLC; DAVID
    B. ROSEN, ESQ.; THE LAW OFFICE OF
    DAVID B. ROSEN, ALC; DOES 10-50,

                   Third-Party Defendants.


    MICHAEL C. GREENSPON,

                   Plaintiff,

         v.

    ONE WEST BANK, N.A.; DEUTSCHE
    BANK NATIONAL TRUST COMPANY;
    DAVID B. ROSEN, ESQ.; THE LAW
    OFFICE OF DAVID B. ROSEN, ALC; DOES
    10-50,

                    Defendants.


     DEFENDANTS DAVID B. ROSEN, ESQ. AND THE LAW OFFICE OF DAVID B.
   ROSEN, ALC’S NOTICE OF TAKING DEPOSITION UPON ORAL EXAMINATION
   OF COUNTERCLAIM AND THIRD-PARTY PLAINTIFF MICHAEL C. GREENSPON

         TO: ALL PARTIES LISTED ON THE ATTACHED CERTIFICATE OF SERVICE

         Defendants DAVID B. ROSEN, ESQ. and THE LAW OFFICE OF DAVID B. ROSEN,

  ALC (collectively referred to as “Rosen Defendants”) will take the oral deposition of MICHAEL

  C. GREENSPON, on Wednesday, January 15, 2020, at 9:00 a.m., at Ralph Rosenberg Court

  Reporters, 223 W Vineyard St., Wailuku, Hawaii 96793. The deposition will be conducted

  pursuant to that “ORDER RE: DECLARATION ELECTRONICALLY FILED ON NOVEMBER

  1, 2019”, which was entered on November 5, 2019, a true and correct copy which is attached

  hereto as Exhibit A:

         The deposition will be taken by an officer authorized to administer oaths, recorded via

  stenographic means, and will be upon oral examination, pursuant to Rule 30 of the Hawaii Rules

  of Civil Procedure. You are invited to attend and cross-examine.
                                                 2
Case 1:18-cv-00448-DKW-WRP Document 105-3 Filed 01/22/20 Page 7 of 14        PageID #:
                                    3817



        DATED: Honolulu, Hawaii, December 4, 2019.

                                    /s/ David B. Rosen
                                    DAVID B. ROSEN
                                    Attorney for Defendants DAVID B. ROSEN, ESQ.
                                    and THE LAW OFFICE OF DAVID B. ROSEN, ALC




                                           3
Case 1:18-cv-00448-DKW-WRP Document 105-3 Filed 01/22/20 Page 8 of 14   PageID #:
                                    3818




                         EXHIBIT A
Case 1:18-cv-00448-DKW-WRP Document 105-3 Filed 01/22/20 Page 9 of 14            PageID #:
                                    3819




                                                                       Electronically Filed
                                                                       SECOND CIRCUIT
                                                                       2CC141000395
                                                                       05-NOV-2019
                                                                       01:36 PM



                IN THE CIRCUIT COURT OF THE SECOND CIRCUIT

                                STATE OFHAWAl'I


    DEUTSCHE BANK NATIONAL TRUST          )   2CC141000395 (2)
    COMPANY, AS TRUSTEE OF                )   (Other Civil Action)
    RESIDENTIAL ASSET                     )
    SECURITIZATION TRUST 2006-A8,         )   ORDER RE: DECLARATION
    MORTGAGE PASS-THROUGH                 )   ELECTRONI CALLY FILED ON
    CERTIFICATES SERIES 2006-H UNDER      )   NOVEMBER 12 2019
    THE POOLING AND SERVICING             )
    AGREEMENT DATED JUNE 1, 2006,         )
                                          )
                  Plaintiff,              )   JUDGE: Honorable Peter T. Cahill
                                          )
          vs.                             )
                                          )
   MICHAEL C. GREENSPON; AND DOES 1 )
   through 10, inclusive,                 )
                                          )
                  Defendants.             )
                                          )
                                          )
   MICHAEL C. GREENSPON,                  )
                  Counterclaim and Third- )
                  Party Plaintiff,        )
                                          )
          vs.                             )
                                          )
   DEUTSCHE BANK NATIONAL TRUST           )   [caption continued on next page]
   COMPANY,                               )
                                          )
                  Counterclaim Defendant, )
                                          )
          and
Case 1:18-cv-00448-DKW-WRP Document 105-3 Filed 01/22/20 Page 10 of 14                            PageID
                                 #: 3820



                                       )
   OCWEN LOAN SERVICING LLC; DAVID )
   B. ROSEN, ESQ.; THE LAW OFFICE OF   )
   DAVID B. ROSEN, ALC; DOES 10-50;    )
                                       )
               Third-Party Defendants. )
                                       )
   MICHAEL C. GREENSPON,               )
                                       )
               Plaintiff,              )                 2CC141000560 (2)
                                       )                 (Tort/UDAP)
         vs.                           )
                                       )
   ONE WEST BANK, N.A.; DEUTSCHE       )
   BANK NATIONAL TRUST COMPANY;        )
   DAVID B. ROSEN, ESQ.; THE LAW       )
   OFFICE OF DAVID B. ROSEN, ALC;      )
   DOES 10-50,                         )
               Defendants,             )




  ORDER RE: DECLARATION ELECTRONICALLY FILED ON NOVEMBER 1, 2019



         The Court has received and reviewed the Submission of Declaration of J. Blaine Rogers,

  electronically filed on November 1, 2019. Pursuant to the Court's directive at the September 25,

  2019 hearing regarding site inspection and deposition dates, Defendants communicated to

  Plaintiff their preferred oral deposition date of either January 15th or 16th . Defendants have not

  received confirmation for either of those dates from Plaintiff.
Case 1:18-cv-00448-DKW-WRP Document 105-3 Filed 01/22/20 Page 11 of 14                      PageID
                                 #: 3821


         IT IS THEREFORE ORDERED that Michael C. Greenspon appear for his oral

  deposition at the office of Rosenberg Court Reporters, Inc. at 2233 W Vineyard St., Wailuku,

  Hawai'i 96793 on Wednesday, January 15, 2020 at 9:00 a.m.




                                                                 .a
         DATED: Wailuku, Maui, Hawai'i, ------------------




                                                                                         COURT
Case 1:18-cv-00448-DKW-WRP Document 105-3 Filed 01/22/20 Page 12 of 14        PageID
                                 #: 3822



                 IN THE CIRCUIT COURT OF THE SECOND CIRCUIT

                                  STATE OF HAWAII

    DEUTSCHE BANK NATIONAL TRUST              CIVIL NO. 14-1-0395 (2) (PTC)
    COMPANY, AS TRUSTEE OF THE                CIVIL NO. 14-1-0560 (2) (PTC)
    RESIDENTIAL ASSET SECURITIZATION          [CONSOLIDATED]
    TRUST 2006-A8, MORTGAGE PASS-
    THROUGH CERTIFICATES SERIES 2006-         CERTIFICATE OF SERVICE
    H UNDER THE POOLING AND
    SERVICING AGREEMENT DATED JUNE
    1, 2006,

               Plaintiff,

         v.

    MICHAEL C. GREENSPON; and DOES 1
    through 10, inclusive,

               Defendants.


    MICHAEL C. GREENSPON,

               Counterclaim and Third-Party
               Plaintiff,

         v.

    DEUTSCHE BANK NATIONAL TRUST
    COMPANY,

               Counterclaim Defendant,

         and

    OCWEN LOAN SERVICING LLC; DAVID
    B. ROSEN, ESQ.; THE LAW OFFICE OF
    DAVID B. ROSEN, ALC; DOES 10-50,

                Third-Party Defendants.
Case 1:18-cv-00448-DKW-WRP Document 105-3 Filed 01/22/20 Page 13 of 14                         PageID
                                 #: 3823




    MICHAEL C. GREENSPON,

                    Plaintiff,

         v.

    ONE WEST BANK, N.A.; DEUTSCHE
    BANK NATIONAL TRUST COMPANY;
    DAVID B. ROSEN, ESQ.; THE LAW
    OFFICE OF DAVID B. ROSEN, ALC; DOES
    10-50,

                    Defendants.


                                  CERTIFICATE OF SERVICE

         The undersigned hereby certifies that a true and correct copy of DEFENDANTS DAVID

  B. ROSEN, ESQ. AND THE LAW OFFICE OF DAVID B. ROSEN, ALC’S NOTICE OF

  TAKING DEPOSITION UPON ORAL EXAMINATION OF COUNTERCLAIM AND

  THIRD-PARTY PLAINTIFF MICHAEL C. GREENSPON; EXHIBIT A; and this

  CERTIFICATE OF SERVICE, were served upon the following parties via electronic service,

  or at the following addresses via U.S. Mail, postage pre-paid on the date indicated below:

         MICHAEL C. GREENSPON
         1135 Makawao Avenue, Suite 103 #321
         Makawao, HI 96768
         Plaintiff, Pro Se

         ALAN J. MA, ESQ.
         WATANABE ING LLP
         999 Bishop Street, Suite 1250
         Honolulu, HI 96813
         Attorney for Plaintiff and Counterclaim Defendant
         DEUTSCHE BANK NATIONAL TRUST COMPANY, AS TRUSTEE
         and OCWEN LOAN SERVICING LLC




                                                  2
Case 1:18-cv-00448-DKW-WRP Document 105-3 Filed 01/22/20 Page 14 of 14   PageID
                                 #: 3824



        J. BLAINE ROGERS, ESQ.
        JENNY NAKAMOTO, ESQ.
        DENTONS
        1001 Bishop Street, Suite 1800
        Honolulu, HI 96813
        Attorneys for DEFENDANT CIT BANK,
        N.A., formerly known as ONEWEST BANK, F.S.B.

        DATED: Honolulu, Hawaii, December 4, 2019.


                                               /s/ David B. Rosen
                                               DAVID B. ROSEN




                                           3
